                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     GREGORY HANDLOSER, et al.,                         Case No. 19-cv-01242-LHK (VKD)
                                                        Plaintiffs,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE
                                                 v.                                         NO. 3 RE ESI CUSTODIANS AND
                                  10
                                                                                            SEARCH TERMS
                                  11     HCL AMERICA, INC., et al.,
                                                                                            Re: Dkt. No. 62
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs seek an order requiring defendants HCL America, Inc. and HCL Technologies

                                  14   Ltd. (collectively, “HCL”) to identify relevant custodians and conduct searches for responsive

                                  15   electronically stored information (“ESI”). HCL opposes this request on the ground that plaintiffs

                                  16   have identified too many custodians and unreasonably broad search terms. Each side faults the

                                  17   other for not cooperating in the selection of custodians and search terms.

                                  18          As recounted in their joint discovery dispute submission and accompanying status report,

                                  19   the parties and the Court have discussed discovery of ESI custodians on several occasions. The

                                  20   Court deems the present dispute suitable for resolution without oral argument. Civ. L.R. 7-1(b).

                                  21          ESI Custodians
                                  22          Plaintiffs contend that HCL has not identified the individual employees who are likely to

                                  23   have discoverable information, and as a result, plaintiffs have been unable to identify all relevant

                                  24   ESI custodians. Based on the information they have, plaintiffs have proposed a list of over 30

                                  25   custodians, identified by name or by position. Dkt. No. 56-1. HCL suggests that this list should

                                  26   be limited to seven custodians.

                                  27          On November 25, 2019, pursuant to the parties’ stipulation, the Court ordered HCL to

                                  28   identify individuals who may have information relevant to this case, as follows:
                                                       HCL will produce organizational charts that identify the senior
                                   1                   manager for the Immigration, TAG, WPC, and HR departments, as
                                                       well as any other relevant department, those manager’s direct
                                   2                   reports, and all executives above the senior managers in the
                                                       reporting chain. If organizational charts are not available, HCL will
                                   3                   otherwise identify these individuals. HCL will produce these
                                                       materials and/or identify relevant individuals by December 9,
                                   4                   [2019].
                                   5   Dkt. No. 55 at 3 (emphasis in original).1 HCL concedes that it has not fully complied with this

                                   6   order, as it now proposes to identify the U.S. heads2 of the Immigration, HR, TAG, WPC, and HR

                                   7   departments from 2014 forward by January 17, 2020—more than a month after it was required to

                                   8   provide this information. Dkt. No. 62 at 7. HCL does not explain its failure to comply with the

                                   9   order. However, it does object that plaintiffs’ list of more 30 potential custodians is

                                  10   disproportionate to the needs of the case.

                                  11           The Court agrees that 30+ custodians is an unusually large number of custodians, but HCL

                                  12   bears significant responsibility for the length of plaintiffs’ custodians list because it failed to
Northern District of California
 United States District Court




                                  13   timely provide information that might have permitted the parties to narrow the list. To resolve this

                                  14   portion of the parties’ dispute, the Court orders as follows:

                                  15           1. HCL must identify all the U.S. heads of the Immigration, HR, TAG, WPC, and HR

                                  16               departments from 2014 forward by January 9, 2020.

                                  17           2. Plaintiffs may identify the following custodians whose records will be searched by

                                  18               HCL for responsive ESI:

                                  19                   a. Any person who was the U.S. head of the Immigration, HR, TAG, WPC, and

                                  20                       HR departments from 2014 forward; and

                                  21                   b. Up to 10 additional individual custodians, identified by name or position, as to

                                  22                       whom plaintiffs have a factual basis to believe that the custodian has relevant

                                  23                       and responsive information.

                                  24           3. Absent agreement of the parties, HCL will not be required to search for responsive ESI

                                  25               in the files of any additional custodian unless plaintiffs can show specifically that such

                                  26
                                       1
                                  27     The relevant time period for discovery is January 1, 2014 to the present. Dkt. No. 55 at 2.
                                       2
                                         It is unclear to the Court whether the parties use the term “head” and “senior manager”
                                  28   interchangeably, but because both sides use the term “head” in their discovery dispute submission,
                                       the Court will adopt the parties’ terminology here.
                                                                                           2
                                   1              additional custodian has relevant ESI and that requiring HCL to search that custodian’s

                                   2              ESI is proportional to the needs of the case. In evaluating any such further request, the

                                   3              Court will consider shifting the cost of additional searching to plaintiffs.

                                   4          4. HCL shall file a declaration of counsel no later than January 15, 2020 either attesting

                                   5              to HCL’s full compliance with the portion of the Court’s November 25, 2019 order

                                   6              quoted above, or it shall file a statement explaining why it should not be sanctioned for

                                   7              its failure to comply with that portion of the order.

                                   8          ESI Search Terms
                                   9          The parties appear to have made even less progress with respect to the development of a

                                  10   list of viable search terms. HCL contends that plaintiffs’ search terms are unreasonably broad,

                                  11   particularly because they include standalone terms, such as “policy” and “procedure,” that are

                                  12   likely to produce an excessive number of false positive hits. Plaintiffs do not address this issue at
Northern District of California
 United States District Court




                                  13   all, except to propose a schedule for further discussion between the parties.

                                  14          The Court agrees with HCL that plaintiffs’ current list of search terms (Dkt. No. 56-1)

                                  15   includes many standalone terms that are likely to result in an excessive number of hits on non-

                                  16   responsive documents; the list is not reasonable and targeted, as plaintiffs claim. As the parties are

                                  17   already engaged in efforts to assess the viability of certain search terms against a few test

                                  18   custodians, the Court will not disrupt that effort. However, the parties must complete their

                                  19   negotiation of search terms according the following schedule, unless they stipulate otherwise:

                                  20          1. HCL will disclose to plaintiffs the “hit report” for search terms applied to the ESI of

                                  21              the first three custodians to which the parties have already agreed by January 21,

                                  22              2020.

                                  23          2. HCL will provide a counter-proposal regarding ESI search terms by January 24, 2020.

                                  24          3. If plaintiffs do not accept HCL’s counter-proposal, plaintiffs may provide a revised

                                  25              proposal regarding ESI search terms by January 28, 2020.

                                  26          4. If a dispute remains, the parties shall confer in person or by telephone about search

                                  27              terms no later than January 31, 2020 and attempt to resolve their dispute.

                                  28          5. If, after the parties have conferred, a dispute remains, they may file a joint discovery
                                                                                         3
                                   1             dispute letter regarding the dispute by February 7, 2020.

                                   2         IT IS SO ORDERED.

                                   3   Dated: January 7, 2020

                                   4

                                   5
                                                                                                 VIRGINIA K. DEMARCHI
                                   6                                                             United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
